22 N.Y.2d 781 (1968)
In the Matter of Walter B. Langley, Respondent,
v.
Julian B. Erway et al., Appellants, and John P. Lomenzo, as Secretary of State of the State of New York, Respondent.
In the Matter of Julian B. Erway, Appellant,
v.
John P. Lomenzo, as Secretary of State of the State of New York, et al., Respondents, and Walter F. Wessendorf, Jr., et al., Constituting the Committee to Fill Vacancies, Appellants.
Court of Appeals of the State of New York.
Argued June 13, 1968.
Decided June 13, 1968.
John J. Clyne for Julian B. Erway, appellant.
Walter F. Wessendorf, Jr., for Committee to Fill Vacancies, appellant.
Louis J. Lefkowitz, Attorney-General (Cornelius F. Donahue, Ruth Kessler Toch and Herbert H. Smith of counsel), for John P. Lomenzo, as Secretary of State, respondent.
Edward Rook for Walter B. Langley, respondent.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, KEATING, BREITEL, JASEN and KOREMAN[*].
In each proceeding: Order affirmed, without costs; no opinion.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution in place of BURKE, J., disqualified.